Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Yu on 02/08/2021.

The application has been amended as follows: 
21. (Currently Amended) An apparatus, comprising: 
a mating unit for releasably attaching the apparatus to a medical device for ejecting a medicament or for releasably receiving at least a part of the medical device; and 
an optical sensor configured to capture an image of an information-bearing or information-displaying part of the medical device, the captured image comprising a character;
a wireless unit configured for transmitting the captured image of the information-bearing or information-displaying part of the medical device to another device; and 
a processor configured to monitor a time difference between an end time of dialing a dose of 
31. (Currently Amended) The apparatus according to claim 21, wherein the apparatus is configured to determine that the time difference 
41. (Currently Amended) A method of operating an apparatus comprising a mating unit for releasably attaching the apparatus to a medical device for ejecting a medicament or releasably receiving at least a part of the medical device, an optical sensor, a wireless unit, and a processor, the method comprising: 

transmitting, by the wireless unit of the apparatus, the captured image of the information- bearing or information-displaying part of the medical device to another device;
and monitoring, by the processor of the apparatus, a time difference between an end time of dialling a dose of 
42. (Currently Amended) A computer program, comprising instructions operable to cause a processor of an apparatus to perform operations when the computer program is executed on the processor, wherein the apparatus comprises a mating unit for releasably attaching the apparatus to a medical device for ejecting a medicament or for releasably receiving at least a part of the medical device, an optical sensor, and a wireless unit, wherein the operations comprise: 
capturing, by the optical sensor of the apparatus, an image of an information-bearing or information-displaying part of the medical device, the captured image comprising a character; 
transmitting, by the wireless unit of the apparatus, the captured image of the information- bearing or information-displaying part of the medical device to another device; and 
monitoring, by the processor of the apparatus, a time difference between an end time of dialling a dose of 
43. (Currently Amended).The apparatus to claim 21, further comprising another optical sensor configured to determine an optical property of a housing of the medical device, wherein the wireless unit is configured to, based on the captured image and the determined optical property of the housing, transmit data indicative of a selected dose to the another device.  
45. (Currently Amended) The apparatus to claim 21, further comprising a sensor configured to detect an ejection of the medicament has been performed, wherein the wireless unit is configured to, in response to a detection of the ejection of the medicament has been performed and based on the captured image, transmit data indicative of a selected dose to the another device.

Allowable Subject Matter
Claims 21-25, 27-31, 33-45 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an apparatus, method and a computer program including: an optical sensor configured to capture an image of an information-bearing or information-displaying part of the medical device, the captured image comprising a character; a wireless unit configured for transmitting the captured image of the information-bearing or information-displaying part of the medical device to another device; and a processor configured to monitor a time difference between an end time of dialing a dose of the medicament and a current time.  
The closet prior art of record is Hartmann (US 6,482,185), Klein (US 2007/0142777), however these references do not disclose the device as claimed or described above.
1) Hartman discloses an apparatus, a computer processor, and a method comprising: a mating unit 31/33 for releasably attaching the apparatus to a medical device 10a for ejecting a medicament or for releasably receiving at least a part of the medical device 10a; and 
an optical sensor 40 configured to capture an image 12 of an information-bearing or information-displaying part (e.g., the image 12 of the dose set shown in a display 18) of the medical device, the captured image comprising a character (such as a number 12 has its own characteristic).
Hartman fails to disclose that a wireless unit configured for transmitting the captured image of the information-bearing or information-displaying part of the medical device to another device; and a processor configured to monitor a time difference between an end time of dialing a dose of the medicament and a current time.  
2) Klein discloses an apparatus, a computer processor, and a method comprising: a mating unit 122a-124b for releasably attaching the apparatus to a medical device for ejecting a medicament or for releasably receiving at least a part of the medical device 2, in Figs. 10A-12B; and 
an optical sensor 120 configured to capture an image (marking 82) of an information-bearing or information-displaying part of the medical device (e.g. to determine the extent to which the plunger has been moved, and from this, the quantity of liquid in the syringe can be inferred, or quantity of liquid drug remaining within the medical device 2, para [0073, 0083, 0085].  In order to determine the extending of the plunger has been moved, the optical reader/optical sensor 120 captures the image/marking 82 for determining the quantity of liquid drug expelled.  The image comprising a character (e.g. the marking 82 has it owns characteristic); a wireless unit 142/143, in Fig. 14, configured for transmitting the captured image of the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783